Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 Response to Arguments
Applicant’s arguments, filed 01/28/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Applicant states:
“Applicant respectfully submits that Scamans, Nippon, and Ball fail to teach or suggest "applying a texture to a substrate with a work stand...wherein each discrete location comprises the texture" and "adjusting the contact pressure parameter...independently at each discrete location of the plurality of discrete locations" as recited in amended claim 1, for example, and as similarly recited in amended claim 11. 
The Office Action concedes that Scamans and Nippon fail to teach or suggest "a plurality of discrete locations" or "controlling the contact pressure parameter at each discrete location" and cites to Ball as allegedly teaching such a feature. Office Action at page 5. In particular, the Office Action (and Advisory Action) generally cites to paragraph [0023] of Ball, and in particular the disclosure that
In addition, the patterning features are sufficiently spaced to maintain a desired degree of pressure intensification across the patterning features in contact with the sheet article and prevent load sharing between adjacent patterning features. In this way, each discrete patterning feature is applied with a distinct, localized pressure as the sheet metal passes through the roll bite. 


In an effort to advance prosecution, Applicant has amended claims 1 and 11 to specify that "each discrete location comprises the texture" and the contact pressure parameter at each discrete location with the texture is adjusted "independently." Applicant respectfully submits that Ball does not teach or suggest that the contact pressure parameter at each location with the texture is adjusted independently. In particular, per paragraph [0023] of Ball, "distinct" and "localized" just means there are particular places where the pattern is applied to the metal substrate, and those patterns are "spaced apart from each other" and have "distinguishable borders that do not flow into the borders of adjacent localized patterns." However, Ball does not teach or suggest that each location with the pattern is or could be adjusted independently (e.g, relative to another location with a pattern). As such, Applicant respectfully submits that Ball fails to teach or suggest the aforementioned features of claims 1 and 11.”

However, in view of the amended claim, Examiner has made updates to the previous rejection. Scamans in view of Nippon and Ball does disclose "applying a texture to a substrate with a work stand...wherein each discrete location comprises the texture" and "adjusting the contact pressure parameter...independently at each discrete location of the plurality of discrete locations". As stated in the previous Office Action, the combination of Scamans invention with Nippon’s control configuration provides improved avoidance of camber of the strip. By making this combination, all limitations of Claim 1 are met, except for wherein at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll, wherein each discrete location comprises the texture, wherein adjusting the contact pressure parameter comprises adjusting the contact pressure parameter independently at each discrete location of the plurality of discrete locations. Ball teaches at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll (See Fig. 5, Num. 2, 4, 8), wherein each discrete location comprises the texture (See Para. 2). Ball additionally states “each discrete patterning feature is applied with a distinct, localized pressure as the sheet metal passes through the roll bite”. By providing the work roll configuration of Ball to Scamans in view of Nippon, the contact pressure 

Applicant additionally states:

For at least these reasons, Applicant submits that claims 1 and 11 are allowable over Scamans, Nippon, and Ball. Claims 2-10 are allowable at least because these claims depend from allowable claim 1 and may be allowable for additional reasons, and claims 12-20 are allowable at least because these claims depend from claim 11 and may be allowable for additional reasons. Applicant respectfully submits that claim 10 is allowable for at least the additional reason that none of the cited references teach or suggest "laterally adjusting" an outermost bearing as recited in claim 10. For at least this additional reason, Applicant submits that claim 10 is allowable. Withdrawal of the rejection is respectfully requested.” 

However, as stated above Claims 1 and 11 do not overcome Scamans in view of Nippon and Ball. Additionally, the roll gap of Suzuki is adjusted in a lateral manner. See Fig. 2 and Page 566 of Suzuki. Therefore, outermost bearing (See Fig. 3) of Suzuki is laterally adjusted. Therefore, the claimed limitation is met.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP1368140A1, herein referred to as Scamans, and further in view of EP1607150A1, herein referred to as Nippon and further in view of US20060123867A1, herein referred to as Ball (with .
Regarding Claim 1, Scamans discloses a method of applying a texture on a substrate (title), the method comprising: applying a texture to a substrate (8) with a work stand of a process, wherein the work stand comprises an upper work roll (7) and a lower work roll (7) vertically aligned with the upper work roll (7), wherein at least one of the upper work roll (7) and the lower work roll (7) comprises the texture, and wherein applying the texture comprises: applying, by the upper work roll (7), a first work roll pressure on an upper surface of the substrate (8); and applying, by the lower work roll (7), a second work roll pressure on a lower surface of the substrate; adjusting a contact pressure parameter of the work stand such that the work stand provides a desired contact pressure distribution across the width of the substrate and a thickness of the substrate remains substantially constant after the texture has been applied (paragraphs [0068]-[0070]).
Scamans does not explicitly disclose that strip 8 is rolled in a coil-to-coil process. Examiner took official notice that it is well known to those of ordinary skill in the art that it is standard practice to use a coil to coil process when working on a flat sheet substrate. (See Sawada, Fig. 4 & Para. 100, lines 12-17 as evidence of coil to coil processes well known in the art of working on a flat metal) Therefore it would have been obvious to one of ordinary skill in the art to use Scaman’s method in a coil to coil process.
Further, the subject-matter of claim 1 therefore differs from Scamans in that:
(i)    a contact pressure distribution of at least one of the first work roll pressure and the second work roll pressure across a width of the substrate is measured with a sensor;
(ii)    data at a processing device is received from the sensor.
Nippon, figure 1-4, 5a-5c, teaches to control actuators 5, 5-1, 5-2, 5-3, 5-4, 6, 6-1, 6-2, 6-6,6-4 by control means 17,18 and based on the loads detected by respective load measuring devices 9, 9-1,9-2, 9-3, 9-4,10 controlling pressure to avoid camber of the strip (abstract). Thus, Nippon discloses the features according to (i) and (ii). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the method disclosed by Scamans with the control system, as taught by Nippon, in order to have provided avoidance of camber.
Scamans in view of Nippon is additionally silent wherein at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll, wherein each discrete location comprises the texture, wherein adjusting the contact pressure parameter comprises adjusting the contact pressure parameter independently at each discrete location of the plurality of discrete locations.
Ball teaches an analogous device wherein at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll, wherein each discrete location comprises texture (See Fig. 5, Num. 2, 4, 8)  (See Para. 23: “In this way, each discrete patterning feature is applied with a distinct, localized pressure as the sheet metal passes through the roll bite.”) (See Para. 23, lines 12-19), for the purpose of providing sufficient localized pressure to plastically deform a surface of a sheet article (See Para. 22, lines 8-10). By providing this roll configuration of Ball to the invention, disclosed by Scamans in view of Nippon, the contact pressure parameter is adjusted (via control of Nippon) independently at each discrete (See Fig. 5, Num. 2, 4, 8) thereby meeting the limitation of the claimed discrete locations configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Scamans in view of Nippon, with the roll/discrete locations configuration, as taught by Ball, in order to have provided sufficient localized pressure to plastically deform a surface of a sheet article.
Regarding Claim 2, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein adjusting the contact pressure parameter adjusts at least one characteristic of the texture on the substrate, and wherein the at least one characteristic comprises at least one of a height of the texture, a depth of the texture, a shape of the texture, a size of the texture, a distribution of the texture, a coarseness of the texture, or a concentration of the texture. (See claim 5 and figure 5 of Scamans; different rolling loads result in different textures)
Regarding Claim 3, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein adjusting the contact pressure parameter comprises providing the desired contact pressure distribution having a contact pressure variation across the width of the substrate of less than 25% (Nippon teaches to control actuators 5, 5-1,5-2, 5-3,5-4, 6, 8-1,6-2, 8-6, 6-4 by control means 17,18 and based on the loads detected by respective load measuring devices 9,9-1,9-2, 9-3, 9-4, 10 to avoid camber of the strip. According to the circumstances, it would be obvious to control these actuators such that the desired contact pressure distribution has a contact pressure variation across the width of the substrate of less than 25%) (See Claim 5 of Scamans)
Regarding Claim 4, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein adjusting the contact pressure parameter comprises adjusting a cylindricity of the work rolls such that a variation of cylindricity is less than 10 μm. Nippon teaches to control actuators 5, 5-1, 5-2, 5-3, 5-4, 6, 8-1,6-2, 8-6, 6-4 by control means 17,18 and based on the loads detected by respective load measuring devices 9,9-1,9-2, 9-3, 9-4, 10 to avoid camber of the strip. According to the circumstances, it would be obvious to control these actuators such that a cylindricity of the work rolls has a variation of cylindricity is less than 10 μm).
Regarding Claim 11, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein a variation in thickness across the width of the substrate is less than 2% after the texture has been applied (See Claim 1 of Scamans).
Regarding Claim 12, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein  the work stand is a first work stand (Fig. 3 of Scamans), the upper work roll (7) is a first upper work roll, the texture is a first texture, and the lower work roll (7) is a first lower work roll, and wherein the method further comprises: applying a second texture to a substrate with a second work stand of the coil-to-coil process, wherein the second work stand comprises a second upper work roll (7) and a second lower work roll (7) vertically aligned with the second upper work roll, wherein at least one of the second upper work roll and the second lower work roll comprises the second texture, and wherein applying the second texture comprises: applying, by the second upper work roll, a third work roll pressure on the upper surface of the substrate; and applying, by the second lower work roll, a fourth work roll pressure on a lower surface of the substrate, wherein the thickness of the substrate remains substantially constant after the second texture has been applied (See col. 7, lines 45-54 of Scamans)
Regarding Claim 13, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein the thickness of the substrate decreases by no more than 1% after the texture has been applied (See Claim 1 of Scamans).
Regarding Claim 14, Scamans discloses a coil-to-coil processing system comprising: a work stand (Fig. 1) comprising: an upper work roll (7) configured to apply a first work roll pressure on an upper surface of a substrate (8); and a lower work roll (7) vertically aligned with the upper work roll (7) and configured to apply a second work roll pressure on a lower surface of the substrate (8), wherein at least one of the upper work roll and the lower work roll comprises a  texture (roll 7 is textured), and wherein at least one of the upper work roll (7) and the lower work roll (7) are configured to impart the texture on the substrate (8) by applying the first work roll pressure or applying the second work roll pressure; and a contact pressure parameter, 
wherein the contact pressure parameter is adjustable based on the measured contact pressure distribution to achieve a desired contact pressure distribution across the width of the substrate and a thickness of the substrate remains substantially constant after the texture has been applied (Para. 68-70 of Scamans).
Scamans is silent wherein comprising a sensor configured to measure a contact pressure distribution of at least one of the first work roll pressure and the second work roll pressure across a width of the substrate; a processing device configured to receive data from the sensor.
Nippon, figure 1-4, 5a-5c, discloses to control actuators 5, 5-1, 5-2, 5-3, 5-4, 6, 6-1,6-2, 6-6,6-4 by control means 17,18 and based on the loads detected by respective load measuring 9, 9-1,9-2, 9-3, 9-4,10 to avoid camber of the strip (abstract), thereby meeting the limitation of the claimed sensor and processing device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the method disclosed by Scamans with the control system, as taught by Nippon, in order to have provided avoidance of camber.
Scamans in view of Nippon is additionally silent wherein at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll, and wherein the contact pressure parameter at each discrete location is independently adjustable based on the measured contact pressure distribution at each discrete location of the plurality of discrete locations to achieve a desired contact pressure distribution across the width of the substrate and a thickness of the substrate remains substantially constant after the texture has been applied.
Ball teaches an analogous device wherein at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll (See Fig. 5, Num. 2, 4, 8) (See Para. 23: In this way, each discrete patterning feature is applied with a distinct, localized pressure as the sheet metal passes through the roll bite.”) (See Para. 23, lines 12-19), for the purpose of providing sufficient localized pressure to plastically deform a surface of a sheet article (See Para. 22, lines 8-10). By providing this roll configuration of Ball to the invention, disclosed by Scamans in view of Nippon, the contact pressure parameter is adjusted (via control of Nippon) independently at each discrete location of the plurality of discrete locations (See Fig. 5, Num. 2, 4, 8) to achieve a desired contact pressure distribution across the width of the substrate and a thickness of the substrate remains substantially constant after the texture (See Para. 6, 7, 13 of Ball), thereby meeting the limitation of the claimed discrete locations configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Scamans in view of Nippon, with the discrete locations configuration, as taught by Ball, in order to have provided sufficient localized pressure to plastically deform a surface of a sheet article.

Regarding Claim 19, Scamans in view of Nippon and Ball discloses the coil-to-coil processing system of claim 14, wherein the upper work roll is vertically adjustable and wherein the lower work roll is vertically fixed such that only the upper work roll is actuatable (Fig. 2-3 of Scamans).
Regarding Claim 20, Scamans in view of Nippon and Ball discloses the coil-to-coil processing system of claim 14, wherein a variation in thickness across the width of the substrate is less than 2% after the texture is applied, and wherein the first work roll pressure and the second work roll pressure are less than a yield strength of the substrate (See Claim 1 of Scamans).
Claim 5-10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scamans in view of Nippon and Ball, and further in view of Strip Shape Control System of Mitsubishi CR Mill, herein referred to as Suzuki.
Regarding Claim 5, Scamans in view of Nippon and Ball discloses the method of claim 1.
Scamans in view of Nippon and Ball is silent wherein the work stand further comprises an upper intermediate roll supporting the upper work roll.
Suzuki teaches (figures 5-8 on page 567) a work stand further comprises an upper intermediate rolls supporting the upper work roll to reduce the diameter of the work rolls to adjust the rolling force more precisely, thereby meeting the limitation of the claimed upper intermediate roll.
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of invention to use the intermediate rolls, as taught by Suzuki, in the method disclosed by Scamans in view of Nippon and Ball, since this allows one to reduce the diameter of the work rolls to adjust the rolling force more precisely.
Regarding Claim 6, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 5, wherein the work rolls have a work roll diameter and the intermediate rolls have an intermediate roll diameter, and wherein adjusting the contact pressure parameter comprises adjusting at least one of the work roll diameter and the intermediate roll diameter (See Fig. 2-4, 5a-5c of Nippon and Fig. 5-6 on Page 567 of Suzuki). 
Regarding Claim 7, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 5, wherein the work stand further comprises a set of upper bearings along the upper intermediate roll, each upper bearing applying a bearing load to the upper intermediate roll such that the upper intermediate roll causes the upper work roll to apply the first work roll pressure on the substrate (See Page 566 & Fig. 3 of Suzuki).
Regarding Claim 8, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 7, wherein adjusting the contact pressure parameter comprises at least one of adjusting a spacing between adjacent upper bearings, adjusting a bearing dimension of at least one upper bearing of the set of upper bearings, reducing a crown or chamfer height of each one of the upper bearings, increasing the bearing load applied by all of the upper (See Page 566 & Fig. 3 of Suzuki).
Regarding Claim 9, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 7, wherein each one of the upper bearings is individually adjustable relative to the upper intermediate roll, and wherein adjusting the contact pressure parameter comprises increasing the bearing load applied by at least one of the upper bearings on the upper intermediate roll (See Page 566 & Fig. 3 of Suzuki).
Regarding Claim 10, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 7, wherein the set of upper bearings comprises an outermost upper bearing having an inner end and an outer end, and wherein adjusting the contact pressure parameter comprises laterally adjusting the outermost upper bearing relative to an edge of the substrate (See Page 566 & Fig. 3 of Suzuki) (Roll gap of Suzuki is adjusted laterally).
Regarding Claim 15, Scamans in view of Nippon and Ball discloses the coil-to-coil processing system of claim 14.
Scamans in view of Nippon and Ball is silent wherein the work stand further comprises: an upper intermediate roll supporting the upper work roll; and a set of upper bearings along the upper intermediate roll, each upper bearing configured to apply a bearing load to the upper intermediate roll such that the upper intermediate roll causes the upper work roll to apply the first work roll pressure on the substrate.
Suzuki teaches (figures 5-8 on page 567) a work stand further comprises an upper intermediate rolls supporting the upper work roll to reduce the diameter of the work rolls to adjust the rolling force more precisely, thereby meeting the limitation of the claimed (Fig. 3, Page 566) along the upper intermediate roll, each upper bearing configured to apply a bearing load to the upper intermediate roll such that the upper intermediate roll causes the upper work roll to apply the first work roll pressure on the substrate, thereby meeting the limitation of the claimed upper bearings.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the system disclosed by Scamans in view of Nippon and Ball with the upper intermediate rolls and upper bearings, as taught by Suzuki, in order to have provided improved adjustment of rolling force and improved application of pressure on the substrate.
Regarding Claim 16, Scamans in view of Nippon, Ball and Suzuki discloses the coil-to-coil processing system of claim 15, wherein the contact pressure parameter comprises at least one of a spacing between adjacent upper bearings, a bearing dimension of at least one upper bearing of the set of upper bearings, a bearing diameter and a bearing width, or a crown or chamfer height of each one of the upper bearings or the lower bearings to be less than about 50 µm (See Fig. 2-4, 5a-5c of Nippon and Fig. 5-6 on Page 567 of Suzuki).
Regarding Claim 17, Scamans in view of Nippon, Ball and Suzuki discloses the coil-to-coil processing system of claim 15, wherein each one of the upper bearings is individually adjustable relative to the upper intermediate roll, and wherein the contact pressure parameter comprises the bearing load applied by at least one of the upper bearings on the upper intermediate roll (See Fig. 2-4, 5a-5c of Nippon and Fig. 5-6 on Page 567 of Suzuki)
Regarding Claim 18, Scamans in view of Nippon, Ball and Suzuki discloses the coil-to-coil processing system of claim 15, wherein the set of upper bearings comprises an outermost upper bearing having an inner end and an outer end, and wherein the contact pressure parameter comprises a position of the outermost upper bearing relative to an edge of the substrate (See Fig. 2-4, 5a-5c of Nippon and Fig. 5-6 on Page 567 of Suzuki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725